Citation Nr: 1513766	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for left shoulder joint pain.

2.  Entitlement to service connection for right shoulder joint pain.  

3.  Entitlement to service connection for left wrist joint pain. 

4.  Entitlement to service connection for lower back pain. 

5.  Entitlement to service connection for right knee joint pain.

6.  Entitlement to service connection for left knee joint pain.

7.  Entitlement to service connection for right ankle joint pain.

8.  Entitlement to service connection for left ankle joint pain.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

10.  Entitlement to a compensable evaluation for the residuals of a right navicular fracture, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the United States Navy from March 1984 to March 1988.  

This matter comes before the Board of Veterans; Appeals, hereinafter the Board, on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Salt Lake City, Utah.  The appellant has since relocated to Southern California and the area serviced by the San Diego RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the appellant originally requested that he be given the opportunity to provide testimony before the Board.  Such a hearing was scheduled for November 10, 2013, but prior to the hearing, the appellant, through his accredited representative, informed the VA that the appellant had relocated to Southern California.  The appellant told the VA that he would be unable to attend the November 2013 at the Salt Lake City RO but asked that his hearing be rescheduled at the San Diego RO.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2014).  Examples of good cause include illness of the appellant, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  Additionally, if the appellant fails to appear for his scheduled hearing, the hearing can be rescheduled if the appellant shows good cause and the cause for the failure to appear arose under such circumstances that a timely request for a postponement could not have been submitted prior to the scheduled hearing date.  Id.  Here, the Board finds that the appellant's nonattendance at his originally scheduled hearing as being a "good cause" and as such, another hearing will be scheduled.  Accordingly, the appellant's request to reschedule his hearing is granted, and the case will be remanded to the RO to schedule the appellant for the next available Travel Board hearing.

The case is REMANDED to the AOJ for the following development:

Schedule the appellant for a Board Hearing at the San Diego, California RO.  The Veteran should be informed of the date, time and location of the hearing.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant and his representative has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

